Exhibit 99.2 Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending November 30, 2012 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $2,506,324.41 Remitted: $2,466,245.73* *Includes $151,638.57 collected in October and remitted in November.Difference between total collected and total remitted amount reflects $191,717.25 collected in November and remitted in December. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of December 2012. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending December 31, 2012 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $2,177,125.96 Remitted: $2,224,612.08* *Includes $191,717.25 collected in November and remitted in December.Difference between total collected and total remitted amount reflects $144,231.13 collected in December and remitted in January. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of January 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ending January 31, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $2,184,901.65 Remitted: $2,161,623.39* *Includes $144,231.13 collected in December and remitted in January.Difference between total collected and total remitted amount reflects $167,509.39 collected in January and remitted in February. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of February 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ended: February 28, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $1,761,379.61 Remitted: $1,813,741.61 *Includes $167,509.39 collected in January and remitted in February.Difference between total collected and total remitted amount reflects $115,147.40 collected in February and remitted in March. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of March 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ended: March 31, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $1,262,089.73 Remitted: $1,293,349.09* *Includes $115,147.40 collected in February and remitted in March.Difference between total collected and total remitted amount reflects $83,888.04 collected in March and remitted in April. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of April 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer Monthly Servicer’s Certificate (to be delivered each month pursuant to Section3.01(b) of the Investment Recovery Property Servicing Agreement) ENTERGY LOUISIANA INVESTMENT RECOVERY FUNDING I, L.L.C. Entergy Louisiana,LLC, as Servicer For the Month Ended:April 30, 2013 Investment Cost Recovery Group IRC’s Collected and Remitted Total Collected: $1,434,657.52 Remitted: $1,460,039.70 *Includes $83,888.04 collected in March and remitted in April.Difference between total collected and total remitted amount reflects $58,505.86 collected in April and remitted in May. Capitalized terms used herein have their respective meanings set forth in the Investment Recovery Property Servicing Agreement. In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly Servicer’s Certificate the 25th day of May 2013. ENTERGY LOUISIANA,LLC, as Servicer By:/s/ Frank Williford Name: Frank Williford Title: Director, Financings and Asst. Treasurer
